Citation Nr: 0032715	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-15 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
right thigh injury, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel






INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This appeal arose from a June 1999 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDINGS OF FACT

1.  The veteran's right thigh injury residuals are manifested 
by complaints of aching pain, particularly in cold weather, 
with objective evidence of extensive scarring with no 
tenderness but some adhesions to the deeper structures, mild 
loss of the underlying tissue and no limitation of function 
of the right knee or hip joints.

2.  The veteran's right thigh scars are manifested by no 
tenderness, inflammation, ulcerations, edema or keloid 
formation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
the service-connected right thigh injury residuals have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.56, 4.71a, 4.73, 4.118, Codes 5252, 5261, 5256, 5314, 
7805 (2000).

2.  A separate noncompensable evaluation for the 
postoperative scars is warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.118, 
Codes 7803, 7804 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to 38 C.F.R. Part 4.118, Code 7805 (2000), scars 
are to be rated based upon limitation of function of the part 
affected.  A 40 percent disability evaluation is warranted 
when extension of the leg is limited to 30 degrees, see 
38 C.F.R. Part 4.71a, Code 5261 (2000); when there is 
ankylosis of the knee in flexion between 10 and 20 degrees, 
see 38 C.F.R. Part 4.71a, Code 5256 (2000); or when flexion 
of the thigh is limited to 10 degrees, see 38 C.F.R. Part 
4.71a, Code 5252 (2000).

According to 38 C.F.R. Part 4.73, Code 5314 (2000), which 
refers to Muscle Group XIV, a 30 percent disability 
evaluation is warranted for moderately severe injury.  A 40 
percent disability evaluation requires severe residuals.  
Muscle Group XIV affects extension of the knee and 
simultaneous flexion of the hip and flexion of the knee.  

A moderately severe injury will include objective findings 
such as indications on palpation of loss of deep fascia, 
muscle substance or normal firm resistance of the muscles 
compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2000).

A severe injury will include objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to the muscle groups involved.  Palpation would show loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  The muscles would swell and harden 
abnormally in contraction.  Tests of strength and endurance 
or coordinated movements compared with the corresponding 
muscles of the uninjured side would indicate severe 
impairment of function.  The following are also signs of 
severe injury: x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scars to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; and induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4) (2000).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered thresholds of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2000).

A review of the veteran's service medical records indicated 
that he had been struck by a hit-and-run driver while he was 
attempting to change a tire in December 1945.  He sustained a 
large lacerated wound of the right thigh.  This involved the 
skin and the fascia latta; the terson fascia muscle was 
severed and there was a puncture wound over the antero-medial 
aspect of the right thigh.  The wound was debrided and closed 
in December 1945.  The veteran underwent a skin graft of the 
area in January 1946, which subsequently became infected.  
The infection improved, and the entire area was healed by the 
end of February 1946.  The March 1946 separation examination 
noted that the veteran was asymptomatic.  There was an 
approximately 17 inch scar over the right thigh.  There was 
some numbness about the scar.

The pertinent evidence of record consisted of a VA 
examination conducted in March 1999.  The veteran complained 
of aching in the muscles of the right thigh, especially in 
cold weather; otherwise, he was not in much pain.  This had 
been going on for the past four to five years.  The objective 
examination noted that he had walked into the examining room 
with a mild left leg limp.  He was able to squat although 
this caused some pain.  He had an extensive scar formation on 
the lateral side of the right thigh and multiple surgical 
scars which formed a "Y" shape (one arm of the "Y" was 15 
cm in length and 2 cm in width).  Another scar measured 4 cm 
by 3 cm.  There was no tenderness but there were some 
adhesions to the deeper structures.  The texture of the scars 
was smooth, with no ulcerations.  Mild depression of the 
scars was also noted, as well as mild loss of the underlying 
tissue.  There was no evidence of inflammation, edema, or 
keloid formation.  No limitation of function of the right 
knee or hip joints was found.  The diagnosis was status post 
vehicular injury, right thigh with extensive scar.

After a careful review of the evidence of record, it is found 
that entitlement to a 40 percent disability evaluation for 
the service-connected right thigh residuals is not warranted.  
The objective evidence of record does not demonstrate that 
extension of the right leg is limited to 30 degrees, that 
flexion of the thigh is limited to 10 degrees, or that the 
right knee is ankylosed in flexion between 10 and 20 degrees, 
as would be required to warrant 40 percent disability 
evaluations pursuant to 38 C.F.R. Part 4, Codes 5261, 5252, 
5256 (2000).  On the contrary, the March 1999 VA examination 
had found no limitation of function of the right knee or hip 
joints.  Nor is there any objective evidence that the veteran 
suffers from a severe injury to Muscle Group XIV.  There was 
no indication of the presence of ragged and adherent scars, 
and only mild depression was noted on VA examination.  There 
was only mild loss of the underlying tissue, but there was no 
indication of extensive loss of deep fascia or muscle 
substance.  There were no soft flabby muscles in the wound 
area.  There was some adhesion of the scar to the underlying 
structure, but not to the bone, and no indication of a loss 
of strength when compared to the sound side.  There was no 
mention of visible atrophy of the involved muscles.  
Therefore, it is found that the criteria to justify a 40 
percent disability pursuant to 38 C.F.R. Part 4, Code 5314 
have not been met, and that the veteran's degree of 
disability is adequately compensated by the 30 percent 
evaluation currently assigned.

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  
Dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service connected, 
others, not.  Both the use of manifestations not resulting 
from service connected disease or injury in establishing the 
service connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2000).

However, it has been held that a disability can be assigned a 
separate disability evaluation under different diagnostic 
codes, provided that the symptomatology so rated is not 
duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  Therefore, the residuals of the veteran's right 
thigh injury will be rated under the muscle injury codes 
noted above, while the resultant scar can be rated under 
38 C.F.R. Part 4.118, Codes 7803 and 7804 (2000), which refer 
to compensable evaluations for scars which are poorly 
nourished with repeated ulceration or which are tender and 
painful on objective demonstration.  While the Board has 
determined that a separate rating for the scars is warranted, 
they are to be assigned a noncompensable evaluation.  The 
objective evidence of record does not indicate that the scars 
are painful or tender, or that they are poorly nourished with 
repeated ulceration.  In fact, the March 1999 VA examination 
showed no ulceration, inflammation, edema, keloid formation, 
or tenderness.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluations assigned in this case for the 
appellant's right thigh injury residuals and scarring are not 
inadequate.  As the schedular criteria provide a basis to 
award increased compensation for the disabilities, which have 
been considered, as discussed above, it does not appear that 
there are any "exceptional or unusual" circumstances 
indicating that the rating schedule is inadequate to 
compensate the appellant for this disability.  VAOPGCPREC 6-
96, 61 Fed. Reg. 66749 (1996).  Specifically, the Board finds 
no evidence that the appellant has required frequent 
hospitalization in the remote or recent past for his 
disabilities.  In fact, there is no objective evidence that 
he has been hospitalized for his right thigh injury residuals 
since his discharge from service in 1946.  Nor is there any 
indication that these residuals have resulted in marked 
interference with employment beyond that contemplated by the 
regular schedular standards.  While he indicated that he had 
to give up a paper route because of difficulties with his 
leg, it is noted that he had retired after 20 years of 
regular employment.  Thus, in the absence of any evidence 
which reflects that these disabilities are exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate them, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right thigh injury 
residuals, but supports a finding of a separate 
noncompensable evaluation for the resultant scars.


ORDER

An increased evaluation for the service-connected right thigh 
injury residuals is denied.

A separate noncompensable evaluation for scars is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	JOHN L. PRICHARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

